Order granting motion to assess damages sustained by reason of injunction, reversed upon the law and the facts, without costs, and motion denied, without costs, without prejudice, however, to respondents to seek the same relief in the event that they prevail upon the trial. The disposition of the appeal in Brinklit Realty Corporation v. Accord Realty Co., Inc., No. 1 (ante, p.-), decided herewith, requires this reversal. Hagarty, Carswell, Seudder and Tompkins, JJ., concur; Lazansky, P. J., dissents.